DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 04/28/2021.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1 recites “the user”, “the institution”, and “the processing node”.
A node is a nonce term and it is unclear whether the user and institution have structural elements to perform the claimed functions.
According to the disclosure(¶40, 41, 61, 64), “the processing node 104 is a central hub that is adapted to process the sensitive data. In an embodiment, the processing node 104 is one of a plurality of distributed processing nodes 104 that are adapted to process and analyze sensitive data that is uploaded. In an embodiment, the processing node 104 is a component of a cloud-based networking system that is adapted to process and analyze sensitive data that is uploaded… In the distributed compliance system 100 the user 101 has a wallet 201… FIG. 2 shows that at 222 owners 101 of wallets 201 complete KYC compliance actions by exchanging, providing, or updating sensitive data with institutions 106 or another wallet owner 201… An institution 106, in the context of the distributed compliance system 100 implemented for the purpose of KYC compliance, may be a bank, lending institution, commercial enterprise, etc.  ”

The institution is described as a “a bank, lending institution, commercial enterprise”. The processing node is described as a “hub”, ‘a component”, not as a processor or any structural device. It is unclear if the “user’ is a person. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a user” can be human organisms as the claims' subsequent limitations do not lead one of ordinary skill to recognize the “user” as machines. Dependent claims 2-10 are rejected. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to an article of manufacture, and claim 11 is directed to a method.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “transmitting from at least one user sensitive data … receiving at a processing node the sensitive data … processing the sensitive data … generating profile data … receiving a request … transmitting from the processing node to the at least one institution profile data … and determining if the at least one user is compliant with the set of compliance regulations based on the profile data ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, mitigating risk, specifically, receiving, verifying  and storing sensitive information that is then requested, sent and verified again.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. 
The claims recite the verification of received data. The transmission and receipt of information are functions of a generic computer component.  The process of verifying sensitive information does not require a computing device and the automation of a human action does not automatically make the process a practical application. The automation of an otherwise human action is arguably an improvement to a process not  technology. Additionally, the recitation of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing a record.
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 573 U.S. 208 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of mitigating risk as performed by a generic computer. 
Claims 2, 8, 12 and 18 recite a description of storing the sensitive data in a blockchain. 
Claims 3 and 13 recite a description of the communication of the user.
Claims 4, 5, 14 and 15 discuss the user’s wallet being used for cryptocurrency in an economic practice.
Claims 6, 7, 16 and 17 describe verification and updating transaction information.
Claims 9, 10, 19 and 20 discuss examples of compliance regulations that could be used.

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 573 U.S. 208. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-10 and 12-20 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations of claims 1 and 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 11 recite “a user” and “processing node”. Claim limitations 1-20 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because The disclosure does not provide adequate information of the structural elements of the recited “user” and “processing node”. 
According to the disclosure(¶40, 41, 61, 64), “the processing node 104 is a central hub that is adapted to process the sensitive data. In an embodiment, the processing node 104 is one of a plurality of distributed processing nodes 104 that are adapted to process and analyze sensitive data that is uploaded. In an embodiment, the processing node 104 is a component of a cloud-based networking system that is adapted to process and analyze sensitive data that is uploaded… In the distributed compliance system 100 the user 101 has a wallet 201… FIG. 2 shows that at 222 owners 101 of wallets 201 complete KYC compliance actions by exchanging, providing, or updating sensitive data with institutions 106 or another wallet owner 201…”

 The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Dependent claims 2-10 and 12-20 are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vimadalal et al. (US 2020/0026834) (“Vimadalal”).
Regarding claims 1 and 11, Vimadalal discloses transmitting from at least one user sensitive data related to the at least one user, wherein the sensitive data is transmitted over a compliance network layer (Abstract; ¶ 21, 23, 27, 47); 
Vimadalal – biometric information ( e.g. , a user's fingerprint , voiceprint or facial image entered into the smart phone app ) to authenticate a user who wants to access , or to permit access , to his or her identity safe …A user signs into the identity safe application using biometric information as described above, and once the user has been authenticated by the identity safe service provider, may store or retrieve identity information into and out of the identity safe. (¶ 23, 27)

receiving at a processing node the sensitive data related to the at least one user (Abstract; ¶ 23, 27); 
Vimadalal – biometric information ( e.g. , a user's fingerprint , voiceprint or facial image entered into the smart phone app ) to authenticate a user who wants to access , or to permit access , to his or her identity safe ….A user signs into the identity safe application using biometric information as described above, and once the user has been authenticated by the identity safe service provider, may store or retrieve identity information into and out of the identity safe. (¶ 23, 27)

processing the sensitive data related to the at least one user to verify compliance of the sensitive data with a set of compliance regulations (Abstract; ¶ 22,23, 27-29, 44, 46, 49, 51, 57-69); 
Vimadalal – biometric information ( e.g. , a user's fingerprint , voiceprint or facial image entered into the smart phone app ) to authenticate a user who wants to access , or to permit access , to his or her identity safe … A user signs into the identity safe application using biometric information as described above, and once the user has been authenticated by the identity safe service provider, may store or retrieve identity information into and out of the identity safe… In order to create an identity safe , there are a few steps required to capture , verify and proof a user's identity . The standards used to verify and proof the user are based on NIST 800-63-3 https://pages.nist.gov/800-63-3/sp800-63-3 . html . When a user registers the identity safe app , the user is put in the first level of assurance ( LOA )… The identity safe service provider solves this problem by providing Identity Assurance Level 3 ( IAL3 ) and Authentication Assurance Level 3 ( AAL 3 ) as defined by the US National Institute of Standards and Technology ( NIST 800-63 ) —that is sufficient for financial institutions to achieve KYC compliance  (¶ 23, 27, 28, 46)

generating profile data based on the sensitive data related to the at least one user (Abstract; Figure 5, 6, 10; ¶ 23, 27-30); 
Vimadalal – biometric information ( e.g. , a user's fingerprint , voiceprint or facial image entered into the smart phone app ) to authenticate a user who wants to access , or to permit access , to his or her identity safe ... A user signs into the identity safe application using biometric information as described above, and once the user has been authenticated by the identity safe service provider, may store or retrieve identity information into and out of the identity safe… In step 104 , the user's signed , encrypted identity data and public key is securely stored , by the identity safe service provider , in the user's identity safe as a new ledger entry on a blockchain ledger . (¶ 23, 27, 30)

receiving a request about the at least one user from at least one institution (Abstract; Figure 1, 2; ¶ 36, 42); 
Vimadalal – an authentication request for the user's identity information ( for example , the user's driver's license ) is issued by the online banking service provider to the identity safe software provider (¶ 36)

transmitting from the processing node to the at least one institution profile data regarding the at least one user; and (Abstract; Figure 2, 3; ¶ 22, 23, 37); 
Vimadalal – after a user has been authenticated by the entered biometric information , his or her encrypted , verified identity data is retrieved from the blockchain's ledger . The user's private/public key pair is then used to verify the signature and decrypt the user's verified identity data , which is then sent to the data's requester… the online banking service provider receives the user's driver's license it had requested and the user had consented to provide. (¶ 23, 37)

determining if the at least one user is compliant with the set of compliance regulations based on the profile data (¶ 22, 37, 43, 57); 
Vimadalal – the user enters his or her biometric data on his or her smartphone and consents to the online banking service provider's request for the specified user identity data. After the identity safe service provider has authenticated the user by the entered biometric data, in step 204, the signed, encrypted identity data is retrieved from the blockchain's ledger…  After the identity safe service provider has authenticated the user by the entered biometric data, in step 304, the signed, encrypted credit card data is retrieved from the blockchain's ledger. In step 305, the user's private/public key pair is used to verify the signature and decrypt the user identity and credit card data. (¶ 37, 43)

Regarding claims 2 and 12, Vimadalal discloses wherein the compliance network layer implements blockchain in the handling of sensitive data and the at least one user transmits a key to the at least one institution (¶ 20, 24, 25, 30, 65; claim 12).  
Regarding claims 3 and 13, Vimadalal discloses a transaction network layer operably connected to the at least one user (¶ 35, 37, 42, 49).  
Regarding claims 6 and 16, Vimadalal discloses a plurality of nodes operably connected to the transaction network layer, wherein each of the plurality of nodes are adapted to verify transactions of the at least one user (¶ 24, 25, 32, 33, 42, 52).  
Regarding claims 7 and 17, Vimadalal discloses wherein transactions of the at least one user are further updates by the at least one user to the sensitive data (¶ 22, 24, 25, 42, 57).  
Regarding claims 8 and 18, Vimadalal discloses wherein the transaction network layer implements blockchain in handling the transactions (¶ 24, 25, 35, 42, 48).  
Regarding claims 9 and 19, Vimadalal discloses wherein the set of compliance regulations are Know Your Customer (KYC) compliance regulations (Figure 4A; ¶ 46, 49).  
Regarding claims 10 and 20, Vimadalal discloses wherein the profile data and storage of the sensitive data comply with General Data Protection Regulations (GDPR), the Health Insurance Portability and Accountability Act (HIPAA), or the Insurance Information and Privacy Protection Act (IIPPA) (¶ 46, 69).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vimadalal et al. (US 2020/0026834) (“Vimadalal”), and in view of  Jibaja et al. (US 2022/0165384) (“Jibaja”).
Regarding claims 4 and 14, Vimadalal does not disclose wherein the at least one user has a wallet implemented on at least one device, wherein the wallet is adapted to receive cryptocurrency. Jibaja teaches wherein the at least one user has a wallet implemented on at least one device, wherein the wallet is adapted to receive cryptocurrency (¶ 121, 210).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vimadalal (¶ 41) which teaches “the verified identity information in the user's identity safe, such as credit and debit cards and even crypto currency, permits faster, easier and more secure payments” and Jibaja (¶ 210) which teaches “a client wallet 1016 (for example a wallet present on a smart phone) may submit a transaction to a consensus node 1000C to transfer a quantity of cryptocurrency from one address to another address”  in order to provide protection for medical patient information (Jibaja; ¶ 7, 122).
Regarding claims 5 and 15, Jibaja teaches wherein the wallet is adapted to receive cryptocurrency in exchange for the transmission of sensitive data to the at least one processing node(¶ 121,144, 210).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran et al., (US 2019/0361917) teaches sensitive information stored on a blockchain requiring authorization to access stored information e.g. Medical records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685